J-S40031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


 IN THE INTEREST OF: D.S.W.,          :   IN THE SUPERIOR COURT OF
 A/K/A. D.W., A MINOR                 :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: N.L.W., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 498 EDA 2018

             Appeal from the Order Entered January 16, 2018
 In the Court of Common Pleas of Philadelphia County Domestic Relations
                   at No(s): CP-51-AP-0000893-2017,
           CP-51-DP-0001361-2016, FID: 51-FN-385247-2009


 IN THE INTEREST OF: N.C.W.-M,        :   IN THE SUPERIOR COURT OF
 A/K/A N.W., A MINOR                  :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: N.L.W., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 504 EDA 2018

             Appeal from the Order Entered January 16, 2018
 In the Court of Common Pleas of Philadelphia County Domestic Relations
                   at No(s): CP-51-AP-0000894-2017,
           CP-51-CP-0002707-2016, FID: 51-FN-385247-2009


 IN THE INTEREST OF:: N.A.W.,         :   IN THE SUPERIOR COURT OF
 A/K/A. N.W., A MINOR                 :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: N.L.W., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 505 EDA 2018
J-S40031-18



              Appeal from the Order Entered January 16, 2018
  In the Court of Common Pleas of Philadelphia County Domestic Relations
                    at No(s): CP-51-AP-0000654-2017,
            CP-51-DP-0001692-2014, FID: 51-FN-385247-2009


 IN THE INTEREST OF: D.E.M.,           :   IN THE SUPERIOR COURT OF
 A/K/A. D.M., A MINOR                  :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: N.L.W., MOTHER             :
                                       :
                                       :
                                       :
                                       :   No. 508 EDA 2018

              Appeal from the Order Entered January 16, 2018
  In the Court of Common Pleas of Philadelphia County Domestic Relations
                    at No(s): CP-51-AP-0000655-2017,
            CP-51-DP-0001693-2014, FID: 51-FN-385247-2009


BEFORE:     LAZARUS, J., DUBOW, J., and PLATT*, J.

MEMORANDUM BY LAZARUS, J.:                              Filed July 20, 2018

     N.L.W. (Mother) appeals from the order, entered in the Court of

Common Pleas of Philadelphia, terminating her parental rights to her minor

children, N.A.W. (born 8/2008), D.E.M. (born 5/2012), D.S.W. (born

11/2015),    and N.C.W.-M. (born 11/2016), pursuant to 23 Pa.C.S. §§




__________________________

*Retired Senior Judge assigned to the Superior Court.




                                   -2-
J-S40031-18



2511(a)(1), (2), (5), (8),1 and (b)2 of the Adoption Act,3 and changing the

goal to adoption. After careful review, we affirm.4
____________________________________________


1   Section 2511 provides, in pertinent part:

(a) General rule — The rights of a parent in regard to a child may be
terminated after a petition filed on any of the following grounds:


        (1)   The parent by conduct continuing for a period of at least six
              months immediately preceding the filing of the petition
              either has evidenced a settled purpose of relinquishing
              parental claim to a child or has refused or failed to perform
              parental duties.

        (2)   The repeated and continued incapacity, abuse, neglect or
              refusal of the parent has caused the child to be without
              essential parental care, control or subsistence necessary for
              his physical or mental well-being and the conditions and
              causes of the incapacity, abuse, neglect or refusal cannot or
              will not be remedied by the parent.

                                               * **

        (5)   The child has been removed from the care of the parent by
              the court or under a voluntary agreement with an agency
              for a period of at least six months, the conditions which led
              to the removal or placement of the child continue to exist,
              the parent cannot or will not remedy those conditions within
              a reasonable period of time, the services or assistance
              reasonably available to the parent are not likely to remedy
              the conditions which led to the removal or placement of the
              child within a reasonable period of time and termination of
              the parental rights would best serve the needs and welfare
              of the child.

                                               ***

        (8)   The child has been removed from the care of the parent by
              the court or under a voluntary agreement with an agency,
              12 months or more have elapsed from the date of removal
              or placement, the conditions which led to the removal or



                                           -3-
J-S40031-18



        The Department of Human Services (DHS) first became aware of issues

concerning two of the minor children on March 29, 2014,5 when DHS received

a general protective services report that alleged Mother was neglecting the

needs of N.A.W. and D.E.M. The report stated the two children were dirty and

unkempt, that they asked for food and money from the neighbors daily, and

that Mother employed physical punishment. DHS validated this report. On

April 22, 2014, DHS implemented in-home protective services through Youth

____________________________________________


              placement of the child continue to exist and termination of
              parental rights would best serve the needs and welfare of
              the child.

23 Pa.C.S. §§ 2511(a)(1), (2), (5), (8).
2   Section 2511(b) provides:

        (b) Other considerations — The court in terminating the rights
        of a parent shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child. The rights
        of a parent shall not be terminated solely on the basis of
        environmental factors such as inadequate housing, furnishings,
        income, clothing and medical care if found to be beyond the
        control of the parent. With respect to any petition filed
        pursuant to subsection (a)(1), (6) or (8), the court shall
        not consider any efforts by the parent to remedy the
        conditions described therein which are first initiated
        subsequent to the giving of notice of the filing of the
        petition.

23 Pa.C.S. § 2511(b) (emphasis added).

3   23 Pa.C.S. §§ 2101-2910.

4 We note that E.M.’s (Father) parental rights were involuntarily
terminated on January 16, 2018; he is not a party to this appeal.

5   Neither D.S.W. nor N.C.W.-M. had been born yet.

                                           -4-
J-S40031-18



Services, Inc., whereby N.A.W. was scheduled to be evaluated by DHS to

determine if she was in need of services, and D.E.M. was scheduled to be

evaluated for ChildLink services. Mother failed to make the children available

for these evaluations.

      On July 15, 2014, DHS visited the home and found it lacked electricity

and gas; DHS also learned the children’s maternal grandmother slept on the

twin bed provided by in-home protective services. D.E.M. thus lacked a proper

sleeping arrangement. Upon a follow-up visit to the home the next day, DHS

found the utilities remained disconnected, despite Mother stating the services

would be turned back on by then.       Because Father reported his residence

lacked water service, he stated he could not care for the two children. On July

16, 2014, DHS obtained an order of protective custody and placed N.A.W. and

D.E.M. in foster care. Following a hearing, which Mother attended, the court

adjudicated both children dependent. Mother was referred to the Achieving

Reunification Center (ARC) and ordered to attend weekly supervised visits at

the agency with the children.

      After this initial adjudication of dependency, Mother was ultimately

reunited with N.A.W. and D.E.M. After their reunification, the family remained

under DHS supervision.

      On February 17, 2016, Community Umbrella Agency Turning Points for

Children (CUA) created a single case plan for the family. The objectives for

Mother were to stabilize the children’s medical needs, provide appropriate

supervision for the children at all times, stabilize housing, ensure the children

                                      -5-
J-S40031-18



attended school and their specialized services, stabilize N.A.W.’s mental

health, and meet the children’s basic needs concerning food and clothing.

Subsequently, while under court supervision, Mother became non-compliant

with her objectives and the agency’s recommendations. Mother’s housing was

deemed unstable and she stopped tending to the children’s needs.

      In April of 2016, five months after D.S.W. was born, the family came

under investigation again because of reports that the children were unkempt

and asking strangers for food and money at the corner store.       The report

further alleged that Mother punched her child, who was then five years old,

cursed at her children, and demanded that one of her children go down into a

construction hole to retrieve something that Mother had dropped into it. DHS

validated this report.

      On June 28, 2016, Mother attended a permanency review hearing. The

court found it was not safe for the three children to remain in the home with

Mother and ordered police assistance to remove the children. Mother was

referred to parenting classes, including family school, and to DHS for an

evaluation.

      On July 1, 2016, DHS visited Mother’s home and found the home to be

inappropriate and in deplorable condition. The home was filthy, containing

visible trash and raw sewage. The basement was inaccessible due to piles of

trash blocking the doorway. There was no working toilet in the home. DHS




                                    -6-
J-S40031-18



thus obtained an order for protective care for N.A.W., D.E.M, and D.S.W.,6

and the children were placed in foster care.

        From her intake in March 2016 to July 2016, Mother attended three out

of twenty-six scheduled appointments at family school. In June 2016, Mother

received thirty days’ notice that she would be discharged if her attendance did

not improve. On July 8, 2016, Mother was discharged from family school due

to her poor attendance.

        Mother’s single case plan was revised on September 8, 2016. Mother’s

new objectives were to attend medical appointments for the children, obtain

adequate housing with working utilities, maintain a relationship with the

children through court-ordered visitation, complete parenting classes,

stabilize her own mental health by participating in therapy, and cooperate with

CUA services by maintaining contact with the agency. At a permanency review

hearing later that month, Mother was referred to DHS for an evaluation, a

parenting capacity evaluation, and ARC for appropriate services. Further, she

was granted weekly supervised visits with the children at DHS with the

possibility that visits would be further modified to bi-weekly, then monthly if

she remained non-compliant during her visits. Mother gave birth to N.C.W.-

M. on November 10, 2016.




____________________________________________


6   N.C.W.-M. had not yet been born.



                                           -7-
J-S40031-18



       Mother’s single case plan was again revised on December 2, 2016, with

essentially the same objectives.7 N.C.W.-M. was adjudicated dependent and

placed in foster care on December 13, 2016. In March of 2017, DHS received

information that Mother failed to consistently attend her mental health

appointments.       From October 6, 2016 to March 13, 2017, Mother only

attended five out of sixteen scheduled appointments with Community Council.

DHS ultimately determined that it was necessary to seek termination of

Mother’s parental rights, and it filed a petition on June 19, 2017 to change the

goal to adoption for the four minor children. Mother ultimately enrolled at a

different mental health program in November of 2017, two months before her

scheduled termination hearing. N.T. Hearing, 1/18/18, at 44-47, 54.

       A termination and goal change hearing was held on January 16, 2018.

Mother’s DHS supervisor testified as to Mother’s lack of compliance with

mental health treatment, her poor attendance and subsequent dismissal from

family school, and her struggles in supervised visits with her children. The

supervisor reported Mother “struggle[d] to keep control” of her children and

did not keep a “careful watch” over them during visitation. DHS workers also

reported that Mother spent more time with staff than with her own children.

Further, she did not consistently attend her children’s medical appointments.

Id. at 51, 56-57, 61.        Mother’s housing situation also continued to raise

concerns for DHS.       Mother on various occasions lied to her social workers
____________________________________________


7 The only addition being the objective to learn and understand age
appropriate behavior and expectations for her children.

                                           -8-
J-S40031-18



about where she resided. While telling her caseworkers that she moved to a

suitable home, Mother continued to live at the initial home that contained raw

sewage, trash, and structural hazards.

      Given the agency’s concerns about Mother’s parenting, DHS referred her

to a forensic psychologist for a parental-capacity evaluation. The psychologist

who performed the evaluation testified at the termination hearing, concluding

that Mother “did not present with the capacity to provide safety [or]

permanence to her children.”      Id. at 20.    She based this conclusion on

Mother’s failure to meet the children’s needs despite “substantial intervention”

from DHS and social workers; Mother’s failure to acknowledge any problems

with her parenting, which made her resistant to suggestions to improve her

parenting; and Mother’s lack of a plan for how she would financially meet her

children’s needs. Id. at 21-27.

      Mother also testified at the hearing. She claimed that her social workers

initially did not allow her to attend her children’s medical appointments and

then did not help her facilitate her attendance at those appointments. Mother

also acknowledged she did not engage with N.A.W. at visits, but stated the

child preferred using a cell phone or tablet to interacting with her. Mother

also stated that she had resumed mental health treatment.

      At the time of the termination hearing, N.A.W., D.E.M., and D.S.W. had

been in DHS’ custody since July 1, 2016, and N.C.W.-M. had been in custody

since December 13, 2016. As the DHS supervisor testified, in each case the

foster parents met the children’s needs. The children developed strong bonds

                                     -9-
J-S40031-18



to their foster parents. For the younger two children, the foster parents were

the parents they knew since infancy.

      After considering the evidence before it, the trial court terminated

Mother’s parental rights under sections 2511(a)(1), (2), (5), and (8). The

court subsequently found that termination best served the needs and welfare

of the children under section 2511(b).       Mother filed four timely notices of

appeal, one for each child. Each of Mother’s Rule 1925(b) statement of errors

complained of on appeal included the same errors.           On appeal, Mother

presents the following issues for our review:

         1. Whether the [t]rial [c]ourt erred by terminating the
            parental rights of [Mother], N.W., under 23 Pa.C.S.A. §
            2511(a)(1)?

         2. Whether the [t]rial [c]ourt erred by terminating the
            parental rights of [Mother], N.W., under 23 Pa.C.S. §
            2511(a)(2)?

         3. Whether the [t]rial [c]ourt erred by terminating the
            parental rights of [Mother], N.W., under 23 Pa.C.S. §
            2511(a)(5)?

         4. Whether the [t]rial [c]ourt erred by terminating the
            parental rights of [Mother], N.W., under 23 Pa.C.S. §
            2511(a)(8)?

         5. Whether the [t]rial [c]ourt erred by terminating the
            parental rights of [Mother], N.W., under 23 Pa.C.S. §
            2511(b)?

Appellant’s Brief, at 5-6.

      Mother argues the trial court was not presented with clear and

convincing evidence to terminate her parental rights because Mother “was

attending a mental health program at [a new facility], attended her visits,


                                    - 10 -
J-S40031-18



completed parenting [classes], has appropriate housing at her father’s

residence[,] and wanted to attend the children’s medical appointments.”

Appellant’s Brief, at 12.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. As has been often
      stated, an abuse of discretion does not result merely because the
      reviewing court might have reached a different conclusion.
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill-will. [T]here are clear reasons for applying
      an abuse of discretion standard of review in these cases. . . .
      [U]nlike trial courts, appellate courts are not equipped to make
      the fact-specific determinations on a cold record, where the trial
      judges are observing the parties during the relevant hearing and
      often presiding over numerous other hearings regarding the child
      and parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (citations omitted;

some formatting added). We must employ a broad, comprehensive review of




                                     - 11 -
J-S40031-18



the record in order to determine whether the trial court’s decision is supported

by competent evidence. In re C.S., 761 A.2d 1197, 1199 (Pa. Super. 2000).

      Here, the court terminated Mother’s parental rights pursuant to 23

Pa.C.S. §§ 2511(a)(1), (2), (5), and (8). However, parental rights may be

involuntarily terminated where any one subsection of section 2511(a) is

satisfied, along with consideration of the subsection 2511(b) provisions. See

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (internal citations omitted);

see also In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc) (when

trial court relies upon more than one statutory basis under subsection 2511(a)

for termination of parental rights, we will affirm if we agree with any one basis

asserted by trial court). Specifically, this Court has held that termination of

parental rights under section 2511(a)(8) requires a showing that: “(1) the

child[ren] [have] been removed from parental care for 12 months or more

from the date of removal; (2) the conditions which led to the removal or

placement of the child[ren] continue to exist; and (3) termination of parental

rights would best serve the needs and welfare of the child[ren].” In re K.Z.S.,

946 A.2d 753, 759 (Pa. Super. 2008).

      Mother’s children had been removed from her custody for more than

twelve months at the time of her termination hearing.        At the time of the

hearing, N.A.W., D.E.M., and D.S.W. had been in DHS custody since July 1,

2016 (eighteen months); N.C.W.-M. had been in custody since December 13,

2016 (thirteen months). Once the twelve-month period has been established,

the court must examine whether the conditions that led to the children’s

                                     - 12 -
J-S40031-18



removal persist, despite the “reasonable good faith efforts of DHS supplied

over a realistic time period.” Id.

      DHS presented clear and convincing evidence that “the conditions which

led to the removal . . . of the child[ren] continue[d] to exist and termination

of parental rights [] best served[d] the needs and welfare of the child[ren].”

23 Pa.C.S. § 2511(a)(8).      The conditions that warranted removal of the

children from Mother’s custody included the unhygienic state of her residence,

Mother’s failure to meet her children’s basic and medical needs, and Mother’s

haphazard parenting. In January of 2018, all of these conditions had persisted

for almost two years. Mother had a single case plan when the children were

removed from her home. This plan continued to be updated when Mother

consistently failed to comply with her given objectives. Not only did Mother

not comply with that plan by declining to attend court-ordered and DHS-

recommended classes and mental health treatment, but she also lied to DHS

caseworkers about what home she kept as her permanent residence. Further,

the court found that termination of Mother’s parental rights would not

negatively impact the children, because of the strong bonds they had

developed with their foster parents, and termination was in all of the children’s

best interest.

      Mother’s response on appeal is merely that she complied with some of

her single care plan objectives. She fails to address the reasons the children

came into care in the first place. Further, though Mother argues that she now

has suitable housing, as per the Adoption Act, this Court “shall not consider

                                     - 13 -
J-S40031-18



any efforts by the parent to remedy the conditions described therein which

are first initiated subsequent to the giving of notice of the filing of the petition.”

See 23 Pa.C.S. § 2511(b).

      Once a court has established that termination is permissible under

section 2511(a)(8), it must then consider the “developmental, physical and

emotional needs and welfare of the child.” Id. In its considerations, a trial

court must also “discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

In re K.Z.S., supra, at 760. The testimony before the trial court established

the strong bonds between the children and their foster parents, while

demonstrating the lack of bond between Mother and the children.               As the

younger two children were placed in foster care in infancy, their foster parents

were the only parents they knew.         Due to these strong relationships, the

children would not suffer irreparable harm if Mother’s parental rights were

terminated.

      Mother argues she attempted to bond with her children, and called DHS

multiple times to attend their medical appointments. The trial court found

Mother’s claims that she called DHS multiple times without answer were

incredible. Regardless, the question under section 2511(b) is not the attempt

to establish bonds with the children, but rather the strength of the existing

parental bond. Id. Here, the evidence did not support a finding that Mother

shared a necessary, beneficial parent-child bond with any of her children.




                                       - 14 -
J-S40031-18



        The court’s findings are supported in the record. Adoption of S.P.,

supra. We conclude, therefore, that the court properly terminated Mother’s

parental rights under sections 2511(a)(8) and (b).

        Order affirmed.

        Judge Platt joins the Memorandum.

        Judge Dubow did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/20/2018




                                      - 15 -